Plaintiff and defendant entered into an oral partnership agreement to operate barber shops under a concession from Camp Shanks, New York, commencing January 6, 1943. On April 18, 1943, plaintiff was “ suspended ” from the camp “ until we get decision from the headquarters ” for violating the rules and. regulations of the camp. On April 19, 1943, plaintiff and defendant entered into a new agreement which, with Certain modifications, extended the old partnership agreement. Plaintiff contends that the new agreement was to continue so long as the camp existed, while defendant contends that the new agreement was' to continue until a determination by headquarters of plain-, tiff’s appeal from the order suspending him. On June 25, 1943, the suspension order was confirmed and the court found that the partnership was dissolved on that date and directed an accounting as of that date. The court also found that it was the intention of the parties “ that the plaintiff pay from his share of the profits 5% of the receipts of the shop he had formerly operated for compensation of an assistant manager of that shop ° * * .” The agreement provided that plaintiff “ agrees to pay from his share of total weekly receipts 5% for assistant manager of shop number 1 ”. Judgment unanimously affirmed, with costs. The above-quoted provision of finding No. 5 is reversed and a new finding will be made. Settle order on notice within five days of the date of this decision. Present — Lewis, P. J., Carswell, Johnston, Adel and Aldrich, JJ.